Bethune brought his petition against Wells and six ■other individuals, alleging that they became directors •of the Chattahoochee Building and Loan Association, a corporation, and accepted the trust, and that he became a stockholder in series A, owning ten shares of the capital stock. lie set out the plan of operation of the corporation, as to monthly payments upon the stock, the disposal of its funds at monthly meetings by loans to members, etc.; and alleged that defendants, neglecting their duty as directors, did not have monthly meetings of the stockholders, nor have monthly meetings of the directors, and dispose of the funds as required by the charter and by-laws of the association; so that at the expiration of the eighty-four months when series A ran, each share of that stock was worth only $93, instead of $128 as it should have been according to the plan of the association properly managed; wherefore he was by defendants’ negligence damaged $1,000. Defendants demurred for want of proper parties, and because they were not liable to plaintiff as a stockholder for damages sustained by reason of negligence. The demurrer was ■sustained, and plaintiff excepted.